COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:      In re Fort Bend Independent School District
Appellate case number:    01-18-01113-CV
Trial court case number: 18-DCV-251366
Trial court:              434th District Court of Fort Bend County

        On August 7, 2019, relator, Fort Bend Independent School District (FBISD), filed its
second supplemental petition for writ of mandamus seeking to compel the respondent district judge
to vacate his August 6, 2019 order re-appointing Michael W. Elliott as a master in chancery in the
underlying proceedings and seeking to compel the respondent to enter an order, pursuant to
FBISD’s July 25, 2019 notice of nonsuit, dismissing the underlying proceedings.

       With the supplemental petition, relator also filed an opposed “Motion for Expedited
Consideration and Temporary Relief on Fort Bend Independent School District’s Second
Supplemental Petition for Writ of Mandamus” seeking expedited consideration of this original
proceeding and a temporary stay of all proceedings in the trial court, pending disposition of
FBISD’s three related mandamus petitions. Relator’s motion contains the required certificate of
compliance. See TEX. R. APP. P. 52.10(a).

        Accordingly, the Court grants the relator’s motion and ORDERS that all proceedings in
the trial court in the above-captioned cause number are stayed. This stay is effective until the
mandamus petitions in this Court are finally decided or this Court otherwise orders the stay lifted.
See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration of the stay. See TEX.
R. APP. P. 52.10(c).

       Finally, the Court requests a response to the second supplemental petition for writ of
mandamus by the real party in interest, Michael W. Elliott. See TEX. R. APP. P. 52.8(b)(1). The
response, if any, shall be filed within 5 days from the date of this order. See TEX. R. APP. P. 2,
52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   x Acting individually      Acting for the Court
Date: August 8, 2019